EXHIBIT 10.1

 

TRIDENT BRANDS INCORPORATED

 

THIRD AMENDMENT TO CONVERTIBLE PROMISSORY NOTES

 

This Third Amendment to Convertible Promissory Notes (this “Third Amendment”) is
entered into effective as of May 31, 2020 (the “Effective Date”), by and between
Trident Brands Incorporated, a Nevada corporation (the “Company”), and Fengate
Trident LP (the “Purchaser”). Reference is made to that certain Amendment to
Convertible Promissory Notes dated January 20, 2020 by and between the parties
hereto (“First Amendment”). Capitalized terms used but not otherwise defined
herein or in the First Amendment shall have the same meanings as set forth in
the Amended SPA (as defined in the First Amendment) or in the applicable Note.

 

RECITALS

 

WHEREAS, The Company and the Purchaser previously extended the Maturity Date of
the 2016 Convertible Notes to May 31, 2020;

 

WHEREAS, the Parties entered into the First Amendment and a second amendment on
March 5, 2020;

 

WHEREAS, Company and the Purchaser desire to further extend the Maturity Dates
of each of the 2016 Convertible Notes until December 31, 2020; and

 

WHEREAS, Section 4.7 of the Notes provide that the Notes may not be modified or
amended in any manner except in writing executed by the Company and the
Purchaser.

 

NOW, THEREFORE, the Company and the Purchaser hereby agree that each of the
Notes shall be amended by this Amendment, and the parties further agree as
follows:

 

AGREEMENT

 

 

1. Effective Date of Third Amendment. This Third Amendment shall be effective in
all respects as of the Effective Date set forth above.

  

2. Amendment to Maturity Date of the 2016 Convertible Notes. With respect to
each of the 2016 Convertible Notes (as defined), the defined term “Maturity
Date” shall mean December 31, 2020 (subject in each case to the terms and
conditions of the respective Notes). 

 

3. Approval of Third Amendment. By their signatures below, the undersigned
parties hereby adopt this Third Amendment.

  

4. Necessary Acts. The Company and the Purchaser hereby agree to perform any
reasonable further acts and to execute and deliver any further documents that
may be necessary or required to carry out the intent and provisions of this
Third Amendment and the transactions contemplated hereby.

 

[Signature Page – Trident Brands Incorporated – May 31, 2020

Third Amendment to Convertible Promissory Notes]

 

 

1



 

 

5. Continued Validity. The Amended SPA, the Notes, and the First Amendment are
each hereby amended wherever necessary to reflect the changes described above.
Except as so amended hereby, the Amended SPA, the Notes and the First Amendment
shall remain in full force and effect in accordance with their respective terms
and are hereby ratified. Nothing herein shall affect the security pledge in
connection with the Notes or Purchaser’s rights with respect thereto.

 

6. Governing Law. This Amendment and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of New York.

  

7. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Executed signatures transmitted electronically will be
accepted and considered duly executed.

  

IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the Effective Date.

 

 

TRIDENT BRANDS INCORPORATED

        By: /s/ Anthony Pallante

 

Name:

Anthony Pallante     Title: CEO  

 

 

 

 

 

FENGATE TRIDENT LP

 

 

 

 

 

By: Fengate Trident GP Inc., its General Partner

 

 

 

 

 

 

By:

/s/ Heather Crawford

 

 

Name:

Heather Crawford

 

 

Title:

Secretary

 

 

 

2

 